Heisel, J.,
delivering the opinion of the court:
This is an action for personal injuries; the allegations of the narr. being that the tort was committed on the Chesapeake Bay *353within the State of Maryland, and nowhere lays the venue in this county.
The defendant demurred to the declaration, and alleged as grounds of demurrer the failure to lay the venue in this county.
In actions of this character, in a court of general jurisdiction, the place is not material or traversable (1 Chit, on Pleading, 260, 268, 394; 1 Woolley on Del. Prac., § 349), and therefore within, the provisions of Section 4178 of the Code, which is as follows:
“It shall not be deemed necessary, in any declaration, or other pleading, to lay the venue in the county in which the action is brought, nor to set forth in any maimer the place in which an-act is alleged to have been done, unless when, from the nature of the case, the place may be material, or traversable.”
The demurrer is overruled.